UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1472



DAVID A. ROBERTS,

                                              Plaintiff - Appellant,

          versus


JOHN NICHOLAS, individually and in his
official capacity as Commissioner of Maine
Department of Health and Human Services; PETER
WALSH, individually and in his official
capacity as Commissioner of Maine Department
of Health and Human Services; KEVIN W.
CONCANNON, individually and in his official
capacity as Commissioner (former) of Maine
Department of Health and Human Services; MARK
O. VAN VALKENBURGH, individually and in his
official capacity as agent for the Maine
Department of Health and Human Services;
INGRID B. LAPOINTE, individually and in her
official capacity as agent for the Maine
Department of Health and Human Services; ANNE-
MARIE JOHNSON, individually and in her
official capacity as agent for the Maine
Department of Health and Human Services;
LORETTA DUMOND, individually and in her
official capacity as agent for the Maine
Department of Health and Human Services; MAINE
DEPARTMENT OF HEALTH & HUMAN SERVICES,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:04-cv-02039-WDQ)


Submitted:   December 7, 2007              Decided:   January 9, 2008
Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Roberts, Appellant Pro Se. Joseph B. Spillman, Assistant
Attorney General, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland; Christopher Coles Taub, OFFICE OF THE ATTORNEY
GENERAL, Augusta, Maine, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            David A. Roberts appeals the district court’s order

granting Defendants’ Fed. R. Civ. P. 12(b)(6) motion.              We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.            Roberts v.

Nicholas,   No.   1:04-cv-02039-WDQ   (D.   Md.   Jan.   26,   2007).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                - 3 -